Citation Nr: 0530048	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-34 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to March 19, 1990, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted entitlement to a TDIU and assigned an 
effective date of August 29, 1990.  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  During 
the pendency of the appeal, the RO assigned an effective date 
of March 19, 1990.  

In December 1996, the veteran testified at a hearing at the 
RO before RO personnel.  A transcript of the proceeding is of 
record.  

A review of the record reveals that the veteran appealed a 
December 1991 RO decision.  In September 2004, however, the 
veteran withdrew "all pending appeals" but for his claim 
for an earlier effective date for TDIU.  Hence, the sole 
issue on appeal concerns the effective date for the award of 
TDIU.      

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  In an August 1988 decision, the Board referred a claim 
for TDIU to the RO.  

2.  In September 1988, the RO denied a claim for TDIU.  The 
veteran was notified of that decision and of his appellate 
rights in September 1988 but did not initiate an appeal.  

3.  In March 1990, the veteran filed a claim seeking service 
connection for joint pain and dysfunction as secondary to his 
service-connected sickle-thalassemia hemoglobinopathy.  

4.  In a November 1994 rating decision, the RO granted a 60 
percent evaluation for the veteran's sickle thalassemia and a 
30 percent evaluation for aseptic necrosis of the left hip.  
In addition, the RO granted service connection and assigned a 
20 percent evaluation for a low back disability.  The 
evaluations were effective August 29, 1990.  Later an 
assigned effective date was March 19, 1990.

5.  A formal claim for TDIU was received in December 1994.  
Ultimately the assigned effective date was March 19, 1990.

6.  There is no evidence in the record that shows that it was 
factually ascertainable that the veteran's service-connected 
disabilities precluded employment within one year of the date 
of claim.   


CONCLUSIONS OF LAW

1.  The September 1988 RO decision that denied entitlement to 
a TDIU  is final and binding.  See 38 U.S.C.A. § 7105(c)  
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  The legal criteria for an effective date prior to March 
19, 1990 for TDIU have not been met.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
4.16 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, in November 1994, the RO granted then-
pending claims for increased ratings for service-connected 
sickle thalassemia and a left hip disability.  As a result of 
the decision, the veteran's combined service connected 
disability percentage rose from 50 to 80 percent.  Based upon 
the foregoing, the RO inferred a claim for a TDIU.  In a 
November 1994 letter, the RO sent the veteran an Employment 
Questionnaire.  In December 1994, the RO received the 
veteran's Application for Increased Compensation Based Upon 
Unemployability.  In February 1995, the RO granted 
entitlement to a TDIU.  

In Statements Of the Case produced in connection with the 
veteran's appeal, he was advised of the criteria necessary 
for the grant of an earlier effective date.  In addition, he 
was advised of the types of evidence that he needed to send 
to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the veteran's VA 
outpatient treatment records.  Moreover, the veteran was 
afforded VA examinations in connection with his claim.  
Additionally, the veteran was provided an opportunity to set 
forth his contentions during the hearing before RO personnel 
in December 1996.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

There is no specific VCAA notice in this matter.  
Nevertheless, subsequent VA process satisfies the purpose 
behind the notice requirement.  As noted, he was notified of 
the regulatory criteria for earlier effective date claims, 
was afforded an opportunity to set forth his contentions at a 
hearing and was afforded meaningful opportunities to 
participate effectively in the processing of his claim.  See 
generally, Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).  

A Statement of Appellant's Representative, submitted in 
September 2004, indicated that the appellant had no more 
evidence to submit, waived any applicable waiting periods, 
and requested Board adjudication of the claim.   

Based upon the foregoing, the Board finds that no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background 

In July 1976, the Board granted service connection for 
sickle-thalassemia hemoglobinopathy.  In July 1976, the RO 
assigned a 10 percent evaluation for sickle-thalassemia and a 
separate 10 percent evaluation for aseptic necrosis of the 
femoral head.  In August 1978, the RO assigned a 30 percent 
evaluation for the service-connected sickle-thalassemia 
disability, and granted service connection for aseptic 
necrosis of the right femur.  A 10 percent disability 
evaluation was assigned.  

In an August 1988 decision, the Board denied a claim for 
service connection lumbar radiculopathy with degenerative 
disease at L5-S1, and denied an evaluation greater than 10 
percent for the service-connected aseptic necrosis of the 
left femur.  In addition, the Board referred a claim for TDIU 
to the RO for development and adjudication.  

In September 1988, the RO denied the claim for a TDIU.  The 
RO noted that the veteran did not meet the schedular 
requirements for individual unemployability.  He was notified 
of the decision that same month but did not initiate an 
appeal.  

In March 1990, the veteran filed a claim seeking service 
connection for a low back disability, claimed as secondary to 
his service-connected sickle cell trait.  He submitted an 
opinion from a VA physician that indicated that his sickle 
cell disease was contributing to his chronic back disorder.  

In August 1990, the veteran filed a claim seeking increased 
ratings for his service-connected disabilities as well as 
service connection for a secondary bilateral shoulder 
condition.  

A February 1991 rating decision denied the claims for 
increased ratings and for service connection for a low back 
and shoulder disabilities.  The veteran filed an appeal with 
respect to the decision.   

In a November 1994 decision, the RO granted a 60 percent 
evaluation for the veteran's sickle thalassemia and a 30 
percent evaluation for the veteran's aseptic necrosis of the 
left hip.  In addition, the RO granted service connection for 
a low back condition and assigned a 20 percent evaluation.  
The RO noted that the veteran was able to maintain light 
employment.  The evaluations were effective August 29, 1990.  

The veteran was notified of the decision that same month.  In 
addition, he was provided an employment questionnaire.  

In December 1994, the RO received the veteran's completed 
Application for Increased Compensation Based upon 
Unemployability.  Therein, the veteran stated that he last 
worked full time in October 1978 as a transit authority 
dispatcher.  

In February 1995, the RO granted service connection for a 
bilateral shoulder disability as secondary to the service-
connected sickle thalassemia.  A 10 percent disability 
evaluation was assigned.  The RO noted that a decision 
concerning entitlement to a TDIU was deferred pending receipt 
of a completed application from the veteran.  

In February 1995, the RO granted entitlement to a TDIU.  An 
effective date of August 29, 1990 was assigned.  In December 
1996, the veteran testified at a hearing at the RO. In a 
February 1997 decision, the Hearing Officer assigned a March 
19, 1990 effective date for the grant of a TDIU.  

III.  Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim 
for increased compensation, and the effective date rules for 
increased compensation apply to a TDIU claim.  See Hurd v. 
West, 13 Vet. App. 449 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.   
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302. 

In this matter,  the veteran's formal application seeking a 
TDIU was not received until December 1994.  Hence, the 
Board's review would typically be limited to the one-year 
period prior to receipt of the formal application. However, 
the RO appears to have accepted the veteran's March 1990 
application for service connection as his initial informal 
claim for TDIU.  Under the circumstances, the veteran may be 
eligible to receive an effective date as early as March 19, 
1989, if it is factually ascertainable that the criteria for 
TDIU were  met as of that date.  See 38 U.S.C.A. § 5110(a) 
and (b)(2);  38 C.F.R. § 3.400(o)(1) and (2).  

In determining whether an effective date earlier than March 
19, 1990 is warranted, the Board notes that in September 
1988, the RO denied a then-pending claim for TDIU.  The 
veteran was notified of that decision but did not initiate an 
appeal.  As such, the September 1988 decision is final and 
binding.  See 38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  In  the absence of clear 
and unmistakable error (CUE) it will be  accepted as correct 
by the Board.  38 C.F.R. § 3.105(a)  (2004).  

A review of the claim in March 19, 1990, does not reveal any 
allegation that the veteran was unemployed as a result of 
service-connected disabilities.  

In addition, the Board the contemporaneous evidence of record 
does not show that the veteran was unable to  secure and 
follow a substantially gainful occupation by  reason of 
service-connected disabilities.  See generally, 38 C.F.R. §§  
3.321(b), 4.16(b).   While the veteran contends that he 
became unemployed in 1978, the evidence, in the one-year 
period prior to March 19, 1990 makes no reference to this 
fact, certainly not as due solely to service connected 
disorders.  

Prior to March 19, 1990, the veteran did not meet the 
schedular criteria for the grant of a TDIU.  At such time, 
the veteran had a single disability rated as 30 percent 
disabling and additional disabilities resulting in a combined 
rating of 50 percent.  While the veteran had two or more 
service-connected disabilities, under the applicable 
criteria, a  total disability rating based upon individual 
unemployability could be assigned where the schedular rating 
provided at least one disability is ratable at 40 percent or  
more and there is sufficient additional service-connected  
disability to bring the combined rating to 70 percent or  
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  

Based on the foregoing, the Board finds that the  
preponderance of the evidence is against the claim.   
Therefore, the benefit of the doubt doctrine is not  
applicable, and the claims must be denied.  38 U.S.C.A. §  
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date, earlier than March 19, 1990, for the award 
of a TDIU is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


